IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS

                            NO. PD-0573-17



                 BENNIE J. TARRANT, III, Appellant

                                    v.

                          THE STATE OF TEXAS

   ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
           FROM THE SECOND COURT OF APPEALS
                    TARRANT COUNTY

     N EWELL, J. filed a dissenting opinion in which R ICHARDSON, J.
joined.

     I would grant review for the reasons stated in my opinion dissenting

to the refusal of discretionary review in Horton v. State, ___ S.W.3d ___,

2017 WL 4399159 (Tex. Crim. App. Oct. 4, 2017) (Newell, J., dissenting).

Filed: October 18, 2017

Do Not Publish